DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-6 rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0233246 A1 [Liu] in view of US 2015/0105604 A1 [Liu II.
Regarding Claim 1:
Liu teaches a filter (abstract), comprising: 
a mixed layer of aluminum, magnesium fluoride, and lithium fluoride (para 66), wherein the mixed layer is composed of 1 part by volume of magnesium fluoride, 0.25 to 1 parts by volume of aluminum, and 0.003 to 0.02 parts by volume of lithium fluoride. Table 6 shows a filter composed of the same substances, but describes them by mass fraction. The mass ratio in table 6 represents the mass of substance/mass of whole. Thus, by dividing the mass fractions therein by their densities one will arrive at an effective estimate of their respective volumes. These volumes can then be converted to parts by volume. 
Claim 2 of Liu recites adding LiF in amounts from 0.1% to 10% in percentage weight of the neutron moderation material, and recites a range of MgF2 and Al fractions that reflect table 6. At LiF amounts of 0.5% in percentage weight of the neutron moderation material, the following calculation shows that claimed parts by volume.

Assuming 100g moderation material. MgF3, Al, and LiF densities are all known.1,2,3
	55g MgF2 / 3.148 g/cm3= 17.47 cm3 MgF2 
45g Al / 2.70 g/cm3= 16.67 cm3 Al
0.5g LiF / 2.635 g/cm3 = 0.190 cm3 LiF

17.47/34.33= 50.89% ~1 part per volume MgF2
16.66/34.33= 48.55% ~ 0.95 parts per volume Al


However, Liu fails to teach that the filter further comprises: 
a first layer composed of iron; and a second layer composed of 1 part by volume of aluminum fluoride, 0.25 to 1 parts by volume of aluminum, and 0.013 to 0.02 parts by volume of lithium fluoride, wherein the second layer is disposed between the first layer and the mixed layer.
Liu II teaches a filter comprising:
a first layer composed of iron (abstract); and 
a second layer composed of 1 part by volume of aluminum fluoride, 0.25 to 1 parts by volume of aluminum, and 0.013 to 0.02 parts by volume of lithium fluoride (abstract, 50 parts AlF-3, 50 parts Al, and 1 part LiF is identical to the claimed rations of 1:1:0.02; para 18; this appears to be a reference to FluentalTM), 
wherein the second layer is disposed between the first layer and a mixed layer (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the mixed (third) layer of Liu II with the mixed layer, i.e. claim 1, of Liu. One would have been motivated to do so since this would provide a filter which would effectively reduce the amount of γ-rays in the filtered neutron beam, thus improving the beam’s quality (Liu paras 77-78).

Regarding Claim 5:
The modified invention of claim 1 teaches the filter as claimed in claim 1, being applied in a neutron beam source generator (Liu 
Regarding Claim 6:
Liu teaches a filter (abstract), comprising: 
a mixed layer of aluminum, magnesium fluoride, and lithium fluoride (para 66), wherein the mixed layer is composed of 1 part by volume of magnesium fluoride, 0.25 to 1 parts by volume of aluminum, and 0.003 to 0.02 parts by volume of lithium fluoride. See detailed rejection above.
However, Liu fails to teach that the filter further comprises: 
A first layer, a second layer,
Wherein a material of the second layer further surrounds sidewalls of the first layer.
Liu II teaches a filter comprising:
a first layer (Fig. 2 (15a)); and 
a second layer (Fig. 2 (14)) 
wherein the second layer is disposed between the first layer and a mixed layer (as shown in Fig. 2 where (14) surrounds (15a)). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the mixed (Third) layer of Liu II with the mixed layer, i.e. claim 1, of Liu. One would have been motivated to do so since this would provide a filter which would effectively reduce the amount of γ-rays in the filtered neutron beam, thus improving the beam’s quality (Liu paras 77-78).




Claim Objections
Claim 6 is objected to because of the following informalities:  the claim recites “a mixed layer” twice. The second instance should use the article “the” or the word “said” to indicate that only one mixed layer is described by the claim.  Appropriate correction is required.

Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/7/21 have been fully considered but they are not fully persuasive.
The indefiniteness rejections of record are withdrawn in light of applicant’s amendments.
Applicant argues that Liu II fails to teach that the third layer includes aluminum, and as such the substitution of the mixed layer of Liu 
Applicant argues that Liu II fails to teach that the third layer can be replaced, and as such its replacement is not obvious. This is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the references at issue fail to provide any motivation to replace the third layer of Liu II with the mixed layer of Liu. This is not persuasive. Liu provides a layer that has the advantageous effect of reducing γ-rays in the filtered neutron beam. This advantage is sufficient to motivate the proposed combination.
Applicant argues that the instant mixed layer yields advantageous effects with respect to epithermal neutron flux that were not recognized by Liu, and as such the claims are not obvious. This is not persuasive. Liu anticipates the claimed mixed layer. As such, any unexpected results arising solely from this mixed layer, were inherently present in the prior art. Accordingly, the rejections of record are maintained.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Magnesium_fluoride
        2https://en.wikipedia.org/wiki/Aluminium
        3 https://en.wikipedia.org/wiki/Lithium_fluoride